



COURT OF APPEAL FOR ONTARIO

CITATION: Henderson v.
    Wright, 2016 ONCA 239

DATE: 20160331

DOCKET: C60624

Doherty, Cronk and Pepall JJ.A.

BETWEEN

John Roy Henderson

Plaintiff (Appellant)

and

Muriel Evelyn Wright

Defendant (Respondent)

Clinton H. Culie, for the plaintiff (appellant)

Robert Hammond, for the defendant
    (respondent)

Heard:  March 31, 2016 (in-writing)

On appeal from the judgment entered by Justice Martin
    James of the Superior Court of Justice on May 19, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The parties have agreed that this matter can be dealt with without the
    attendance of counsel.

[2]

The parties agree that the appellant has not complied with the security
    for cost order of Strathy C.J.O.  The respondent asks that the appeal be
    dismissed for non-compliance with that order.  The appellant is not opposed.

[3]

The appeal is dismissed for non-compliance with the order of Strathy
    C.J.O.

[4]

The parties agree that costs of the appeal and related motions can be
    addressed in writing.  Counsel should exchange written submissions and file
    those submissions with the court by April 15, 2016.


